Per Curiam,
On the trial of this case the following point of the defendant was affirmed by the trial judge: “2nd. If the jury believe that the payment alleged to have been made by the plaintiff to Margaret H. Norris and Letitia D. Cowan was only a pretended payment, that the plaintiff did not, furnish the money, if any money was furnished to make the payment, but the whole was a scheme or device to show a pretended loss on the part of the plaintiff, then the verdict must be for the defendant.” This was the pivotal point in the issue and the finding of the jury was against the defendant. The facts appear in the brief opinion of the court below, overruling defendant’s motions for a new trial and for judgment n. o. v., and on that opinion the judgment is affirmed.